     Case 2:18-cv-01069-AB-JC Document 92 Filed 04/19/19 Page 1 of 10 Page ID #:1326




 1    RICKEY IVIE, ESQ. (S.B.N.: 76864)
      rivie@imwlaw.com                                           Public Entity Exempt
 2    W. KEITH WYATT, ESQ. (S.B.N. 80859)                        from Filing Fee
 3    wkwyatt@imwlaw.com
      ARMAND J. JAAFARI, ESQ. (S.B.N.: 316607)
 4
      ajaafari@imwlaw.com
 5    IVIE, McNEILL & WYATT
 6
      A Professional Law Corporation
      444 S. Flower Street, Suite 1800
 7    Los Angeles, CA 90071
 8    Tel: (213) 489-0028
      FAX: (213) 489-0552
 9
10    Attorneys for Defendant LOS ANGELES COUNTY METROPOLITAN
      TRANSIT AUTHORITY
11
12                       UNITED STATES DISTRICT COURT
13
                        CENTRAL DISTRICT OF CALIFORNIA
14
15     KATHLEEN WILLIAMS, an               )      CASE NO: 2:18-cv-01069
       individual; and MICHAEL HILL, an    )
16
       individual                          )      DEFENDANT LOS ANGELES
17                                         )      COUNTY METROPOLITAN
18                        Plaintiffs,      )      TRANSIT AUTHORITY’S REPLY
       vs.                                 )      TO PLAINTIFFS’ OPPOSITION
19                                         )      TO DEFENDANT’S MOTION TO
20     CITY OF LONG BEACH, a               )      DISMISS THE THRID
       municipal entity; LONG BEACH        )      AMENDED COMPLAINT;
21
       POLICE DEPARTMENT, a                )      MEMORANDUM OF POINTS
22     municipal entity; Officer ROBERT J. )      AND AUTHORITIES
23
       CRUZ; Officer NORMAN A.             )
       DUMAPLIN; Sergeant JONATHAN )              Date:         May 3, 2019
24     STEINHAUSER; LOS ANGELES            )      Time:         10:00 a.m.
25     COUTNY METROPOLITAN                 )      Courtroom:    7B
       TRANSIT AUTHORITY, a                )      Judge:        Hon. Andre Birotte, Jr.
26     municipal entity; and DOES 1-10.    )      Complaint:    May 7, 2018
27                                         )      Trial Date:   TBD
                          Defendants.
28
                                              1

         DEFENDANT LACMTA’S REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
                           DISMISS THE THRID AMENDED COMPLAINT
     Case 2:18-cv-01069-AB-JC Document 92 Filed 04/19/19 Page 2 of 10 Page ID #:1327




 1    TO: ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD HEREIN:

 2          Defendant LOS ANGELES COUNTY METROPOLITAN TRANSIT
 3    AUTHORITY presents this reply to plaintiffs’ opposition to defendant’s Motion
 4
      To Dismiss the Third Amended Complaint (TAC). This reply is based on the
 5
      attached Memorandum of Points and Authorities, all records on file in this case,
 6
      and such other matters as the Court may consider.
 7
 8
      Dated: April 19, 2019                 IVIE, McNEILL & WYATT

 9
                                        By:__/s/W. Keith Wyatt_____________
10                                         RICKEY IVIE
11                                         W. KEITH WYATT
                                           ARMAND J. JAAFARI
12
                                           Attorneys for Defendant
13                                         LOS ANGELES COUNTY
14                                         METROPOLITAN TRANSIT
                                           AUTHORITY
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2

         DEFENDANT LACMTA’S REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
                           DISMISS THE THRID AMENDED COMPLAINT
     Case 2:18-cv-01069-AB-JC Document 92 Filed 04/19/19 Page 3 of 10 Page ID #:1328




 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2             I.    INTRODUCTION
 3             Defendant Los Angeles County Metropolitan Transit Authority (LACMTA)
 4
      submits this reply to the opposition (Dkt. No. 91) filed by plaintiffs to defendant
 5
      LACMTA’s Motion to Dismiss (Dkt. No. 87) the TAC (Dkt. No. 83) in this action.
 6
      Defendant LACMTA contends that plaintiffs failed to comply with California state
 7
      law requirements to file claims for damages pursuant to Government Code §945.4.
 8
      Further, defendant LACMTA contends that plaintiffs’ TAC fails to state plausible
 9
      facts, as opposed to implausible conclusions of law, upon which relief can be
10
      granted.
11
12    II.      PLAINTIFFS FAILED TO COMPLY WITH THE CLAIMS FILING

13    REQUIREMENTS OF THE CALIFORNIA TORT CLAIMS ACT,
14    THEREFORE, ALL OF THEIR CLAIMS BASED ON CALIFORNIA
15    STATE LAW MUST BE DISMISSED WITHOUT LEAVE TO AMEND
16             Plaintiffs’ TAC alleges four California state law causes of action against
17    defendant LACMTA – the 7th cause of action for violation of California Civil
18    Rights Act (California Civil Code §51); the 8th cause of action for violation of
19    California Civil Rights Act (California Civil Code §51.7); the 14th cause of action
20    for declaratory relief; and the 15th cause of action for equitable and injunctive relief
21
      – for which plaintiffs failed to allege compliance with the claims filing
22
      requirements of the California Tort Claims Act as to LACMTA. Their TAC does
23
      allege compliance with the claims filing requirements by plaintiff Williams against
24
      defendant City of Long Beach (TAC ¶11).
25
               Plaintiffs’ opposition concedes that they do not oppose dismissal of their
26
      state claims against defendant LACMTA on the grounds that they failed to comply
27
      with the claims filing requirements. However, plaintiffs contend that they are
28
                                                  3

            DEFENDANT LACMTA’S REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
                              DISMISS THE THRID AMENDED COMPLAINT
     Case 2:18-cv-01069-AB-JC Document 92 Filed 04/19/19 Page 4 of 10 Page ID #:1329




 1    entitled to proceed with their claims to the extent that they only seek declaratory

 2    and injunctive relief and do not seek to recover monetary damages. They did not
 3    cite any authority for this proposition. Further, all of plaintiffs’ state causes of
 4    action incorporate every prior allegation of their complaint including their claims
 5    for general damages, compensatory damages, punitive damages and attorney’s
 6    fees. (TAC ¶¶ 36, 74, 75, 76, 77, 78, 79, 90, 110, 111, 115, 116, 117, 118, 155 and
 7    157). Therefore, all of plaintiffs’ state law claims should be dismissed with
 8    prejudice for failure to comply with the claims filing requirements. Government
 9    Code §945.4; Willis v. Reddin, 418 F.2d 702, 704 (9th Cir. 1969); Hacienda La
10
      Puente Unified School District v. Honig, 976 F.2d 487, 494-495 (9th Cir. 1992).
11
      III.   PLAINTIFFS TAC FAILS TO STATE PLAUSIBLE FACTS UPON
12
      WHICH RELIEF CAN BE GRANTED AS OPPOSED TO IMPLAUSIBLE
13
      CONCLUSIONS OF LAW
14
             To survive a motion to dismiss, a complaint must contain sufficient factual
15
      matter, accepted as true, to “state a claim to relief that is plausible on its face.” Bell
16
      Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has facial plausibility
17
18    when the plaintiff pleads factual content that allows the court to draw the

19    reasonable inference that the defendant is liable for the misconduct alleged. Id., at
20    556. The plausibility standard is not akin to a “probability requirement,” but it asks
21    for more than a sheer possibility that a defendant has acted unlawfully. Ibid. Where
22    a complaint pleads facts that are “merely consistent with” a defendant's liability, it
23    “stops short of the line between possibility and plausibility of ‘entitlement to
24    relief.’ ” Id., at 557; Ashcroft v. Iqbal 556 U.S. 662, 678 (2009).
25           Determining whether a complaint states a plausible claim for relief is a
26    context-specific task that requires the reviewing court to draw on its judicial
27
      experience and common sense. Where the well-pleaded facts do not permit the
28
                                                  4

         DEFENDANT LACMTA’S REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
                           DISMISS THE THRID AMENDED COMPLAINT
     Case 2:18-cv-01069-AB-JC Document 92 Filed 04/19/19 Page 5 of 10 Page ID #:1330




 1    court to infer more than the mere possibility of misconduct, the complaint has

 2    alleged, but it has not shown, that the pleader is entitled to relief. A court
 3    considering a motion to dismiss can choose to begin by identifying pleadings that,
 4    because they are no more than conclusions, are not entitled to the assumption of
 5    truth. While legal conclusions can provide the framework of a complaint, they
 6    must be supported by factual allegations. When there are well-pleaded factual
 7    allegations, a court should assume their veracity and then determine whether they
 8    plausibly give rise to an entitlement to relief. Ashcroft v. Iqbal, 556 U.S. 662, 677–
 9    79 (2009).
10
            In Iqbal, a Muslim Pakistani pretrial detainee brought an action against
11
      current and former government officials alleging that they took a series of
12
      unconstitutional actions against him in connection with his confinement under
13
      harsh conditions after separation from the general prison population. He contended
14
      that the government officials adopted a policy because of its adverse effects upon
15
      an identifiable group. The Court held that those allegations were too conclusory to
16
      be entitled to the presumption of truth. The Court also determined that the factual
17
18    allegations did not plausibly suggest an entitlement to relief.

19          Similarly, plaintiffs’ contentions regarding defendant LACMTA in this
20    action are based totally on conclusory allegations which are not plausible. It is
21    clear that the plaintiffs are alleging causes of action against LACMTA for what
22    they characterize as unconstitutional treatment by the Long Beach Police
23    Department (LBPD) officer defendants and defendant City of Long Beach (CLB)
24    based on a detention, arrest, and incarceration incident which occurred on February
25    14, 2017.
26          Both plaintiffs allege they have a prior history being subjected to unfair
27
      treatment by LBPD. (TAC ¶¶ 2, 3). They further allege that defendants CRUZ,
28
                                                  5

         DEFENDANT LACMTA’S REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
                           DISMISS THE THRID AMENDED COMPLAINT
     Case 2:18-cv-01069-AB-JC Document 92 Filed 04/19/19 Page 6 of 10 Page ID #:1331




 1    DUMAPLIN, and STEINHAUSER were police officers employed by CLB and

 2    LBPD who were acting under color of law in the course and scope of their
 3    employment “at all times relevant to this action”. (TAC ¶¶ 4-7).
 4          Plaintiffs allege that defendant CLB is responsible for and administers the
 5    LBPD, and the LBPD “promulgates policies and practices for the arrest, seizure,
 6    and detention of individuals, including the facilities wherein damages occurred.”
 7    (TAC ¶ 4). In addition, plaintiffs allege defendant CLB “possessed the power and
 8    authority to adopt policies and prescribe rules, regulations, and practices affecting
 9    all facets of the training, supervision, management, control, operation,
10
      administration, employment, assignment, and removal of individual members of
11
      the LBPD.” (TAC ¶ 4).
12
            Although plaintiffs allege CLB entered into a “legal relationship with the
13
      LACMTA to provide law enforcement presence in its public transportation
14
      facilities” (TAC ¶4), they do not allege that LACMTA took control for running the
15
      Long Beach Police Department away from the City of Long Beach. Indeed it is
16
      illogical and implausible to contend that a municipality would allow a public
17
18    transportation agency to control the conduct of the law enforcement agency the

19    City is responsible for.
20          The motion to dismiss by LACMTA challenges the allegations in plaintiffs’
21    complaint by which plaintiffs attempt to make a causal connection between the
22    conduct of the LBPD/CLB defendants and LACMTA. Those allegations appear to
23    be based on nothing more than illogical, implausible speculation.
24          The most logical, plausible explanation for LBPD, or any other law
25    enforcement agency, to conduct law enforcement activities at public venues,
26    including but not limited to LACMTA facilities, is that law enforcement agencies
27
      conduct law enforcement activities at all public venues and particularly at public
28
                                                6

         DEFENDANT LACMTA’S REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
                           DISMISS THE THRID AMENDED COMPLAINT
     Case 2:18-cv-01069-AB-JC Document 92 Filed 04/19/19 Page 7 of 10 Page ID #:1332




 1    venues where law enforcement agencies believe a law enforcement presence is

 2    necessary for crime prevention and public safety. Indeed, the task of law
 3    enforcement agencies is to prevent crime and promote public safety by establishing
 4    their presence and enforcing the law.
 5          The fact that LACMTA provides public transportation and establishes public
 6    transportation venues for the purpose of providing public transportation does not
 7    create a contract between LACMTA and any law enforcement agency. The logical,
 8    plausible assumption regarding MTAs Customer Code of Conduct is that it is
 9    intended to advise MTA “customers” regarding what is expected from them in
10
      accessing and using the public transportation provided by LACMTA to members
11
      of the general public.
12
            Somehow plaintiffs have interpreted the conduct of LACMTA in providing
13
      public transportation venues and rules for the orderly use of public transportation
14
      into a conspiracy to discriminate against and violate the constitutional rights of
15
      African-American patrons of LACMTA in the City of Long Beach simply because
16
      those venues do not have turnstiles. However, the absence of turnstiles exists for
17
18    all LACMTA patrons in the City of Long Beach, not just African-American

19    patrons. Plaintiffs do not provide any factual bases that logically or plausibly
20    support the interpretation that a “no turnstiles honor system” discriminates against
21    any particular protected class of people since that system applies to everyone.
22          Plaintiffs do not attach or allege the existence of any document in which
23    LACMTA instructs, requests, orders, or encourages the LBPD defendants, the City
24    of Long Beach, or any other law enforcement agency to violate the constitutional
25    rights of any LACMTA patrons, including but not limited to African-American
26    patrons. The conclusory allegation that LACMTA, a public transit agency,
27
      somehow controls the law enforcement activities of the Long Beach Police
28
                                                7

         DEFENDANT LACMTA’S REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
                           DISMISS THE THRID AMENDED COMPLAINT
     Case 2:18-cv-01069-AB-JC Document 92 Filed 04/19/19 Page 8 of 10 Page ID #:1333




 1    Department, a separate law enforcement agency, simply by formulating a Code of

 2    Conduct for all LACMTA patrons has no logical, plausible bases in fact.
 3           Plaintiffs’ TAC alleges that LACMTA is “duly empowered to supervise and
 4    train its policing agents” to enforce LACMTA rules regarding police engagement
 5    on LACMTA train platforms. Again, no facts are alleged from which it could be
 6    logically, plausibly determined that a public transit agency controls the conduct of
 7    a separate public entity’s law enforcement agency regarding the methods and
 8    strategies employed by the law enforcement agency in conducting law enforcement
 9    activities.
10
             Plaintiffs contend that MTA has a “legal relationship” with the CLB and
11
      LBPD by which:
12
             (1) LACMTA has the power to control and supervise LBPD deployment and
13
                law enforcement conduct in its stations;
14
             (2) LACMTA has the power to control and supervise LBPD training
15
                regarding enforcement of LACMTA regulations and Code of Conduct.
16
                (TAC ¶8).
17
18    However, those allegations are nothing more than legal conclusions which are

19    made on information and belief without any other factual allegations in support of
20    those legal conclusions. (TAC ¶8). The motion to dismiss by defendant LACMTA
21    requests that the court revisit its consideration of whether the allegations made by
22    plaintiffs regarding the events of February 14, 2017 state a logical, plausible claim
23    against defendant LACMTA.
24           Plaintiffs’ opposition to the motion focuses on this Court’s prior ruling
25    regarding the motion to dismiss plaintiff’s Second Amended Complaint (SAC).
26    Plaintiffs’ opposition states: “…plaintiff is not required to identify the specific
27
      superficial principal-agent capacity overlaying the basis for agency and control.
28
                                                 8

         DEFENDANT LACMTA’S REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
                           DISMISS THE THRID AMENDED COMPLAINT
     Case 2:18-cv-01069-AB-JC Document 92 Filed 04/19/19 Page 9 of 10 Page ID #:1334




 1    That is a question of fact requiring discovery, and is, thus, an inappropriate basis

 2    for dismissal at the pleading stage.” (See Dkt. No. 91, at 8:12-15).
 3          This is apparently an admission that plaintiffs have no factual bases for their
 4    contentions that LACMTA had any control over the deployment and practices of
 5    the LBPD defendants and City of Long Beach in performing law enforcement
 6    activities at LACMTA venues in the City of Long Beach. It is also an admission
 7    that plaintiffs’ contentions are based on legal conclusions instead of facts.
 8    Common sense indicates that LACMTA, a public transit agency, does not control
 9    the deployment and practices of a law enforcement agency (LBPD) under the
10
      jurisdiction of a separate public entity (CLB).
11
            Plaintiffs assert a “law of the case doctrine” in support of their contention
12
      that they should not have to address the issue of whether they adequately state
13
      sufficient facts to support their claims that LACMTA is somehow responsible for
14
      the conduct of the Long Beach Police Department officers who are employed by
15
      the City of Long Beach. However, plaintiffs admit that the application of the
16
      doctrine is discretionary. Defendant LACMTA requests that this court exercise its
17
18    discretion to revisit its prior determination regarding the sufficiency of plaintiffs’

19    allegations that LACMTA controls the conduct of Long Beach Police Department
20    officers.
21          Throughout their opposition, plaintiffs repeatedly make reference to the
22    SAC instead of the TAC which is the basis of defendant LACMTA’s motion to
23    dismiss. Plaintiffs appear to be contending that, since they obtained a favorable
24    ruling on the prior motion to dismiss regarding the SAC, they should not have to
25    address whether the allegations of the TAC are logical or plausible.
26
27
28
                                                 9

         DEFENDANT LACMTA’S REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
                           DISMISS THE THRID AMENDED COMPLAINT
     Case 2:18-cv-01069-AB-JC Document 92 Filed 04/19/19 Page 10 of 10 Page ID #:1335




 1    IV.   CONCLUSION
 2          Based on all of the foregoing arguments and authorities, defendant
 3    LACMTA’s motion to dismiss should be granted without leave to amend with
 4    respect to all of plaintiff’s California state law causes of action against defendant
 5    LACMTA for failure to comply with the California Tort Claims Act claims filing
 6    requirements since plaintiffs concede that they failed to file timely claims for
 7    damages with defendant LACMTA.
 8          Further, defendant LACMTA’s motion to dismiss should be granted as to all
 9    of plaintiff’s cause of action against defendant LACMTA based on plaintiffs
10
      failure to plead sufficient plausible facts to establish any bases for defendant
11
      LACMTA to be held responsible for the alleged conduct of defendants CITY OF
12
      LONG BEACH, CRUZ, DUMAPLIN, AND STEINHAUSER.
13
14    Dated: April 19, 2019                   IVIE, McNEILL & WYATT

15
                                          By:__/s/W. Keith Wyatt______________
16                                           RICKEY IVIE
17                                           W. KEITH WYATT
                                             ARMAND J. JAAFARI
18
                                             Attorneys for Defendant
19                                           LOS ANGELES COUNTY
20                                           METROPOLITAN TRANSIT
                                             AUTHORITY
21
22
23
24
25
26
27
28
                                                10

         DEFENDANT LACMTA’S REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
                           DISMISS THE THRID AMENDED COMPLAINT
